Citation Nr: 1018669	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  08-26 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1964 to August 
1967.

This matter originally came to the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, in pertinent part, confirmed the 
previous denial of service connection for tinnitus.  The RO 
in Nashville, Tennessee, currently retains jurisdiction of 
the Veteran's claim file.  

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing at the RO in April 2010.  A transcript of 
the hearing is of record.  At the April 2010 Board hearing 
the Veteran withdrew his claims to reopen service connection 
for otitis media, left ear, postoperative residuals, osteoma, 
left ear, and bilateral hearing loss.  See 38 C.F.R. § 
20.204(b)(1).  Hence, these claims are no longer on appeal.  

The RO addressed the new and material evidence issue in the 
rating decision on appeal.  Irrespective of the RO's action, 
the Board must decide whether the appellant has submitted new 
and material evidence to reopen the claim of service 
connection for tinnitus.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
tinnitus in an August 1991 rating decision.  The appellant 
received timely notice of the determination but did not 
appeal, and that denial is now final.  

2.  Evidence received since the August 1991 rating decision 
is not cumulative or redundant and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for tinnitus.

3.  Resolving all doubt, the competent and credible evidence 
shows a relationship between the current tinnitus disability 
and service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
August 1991 rating decision, and the claim of entitlement to 
service connection for tinnitus is reopened.  38 U.S.C.A. § 
5108 (West 2002 and Supp. 2009); 38 C.F.R. § 3.156 (a) 
(2009).

2.  The criteria for service connection for tinnitus have 
been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The issues on appeal have been considered with respect to 
VA's duties of notice and assistance.  Given the favorable 
outcome noted above, no conceivable prejudice to the Veteran 
could result from this decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II. New and Materia Evidence Claim

The appellant seeks to reopen his claim of entitlement to 
service connection for tinnitus.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must present a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (a).

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The RO denied entitlement to service connection for tinnitus 
in an August 1991 rating decision on the basis that the 
evidence did not show that the Veteran's tinnitus was 
incurred in, or aggravated by, service.  The Veteran did not 
appeal this decision, so it became final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 
20.1103.

Evidence submitted since the August 1991 rating decision 
pertaining to the Veteran's tinnitus includes his April 2010 
testimony that he had ringing in his ears from service to the 
present.  

The April 2010 testimony is new because it is not duplicative 
of evidence considered by the RO at the time of its August 
1991 rating decision.  

The Veteran is competent to report symptoms, such as ringing 
in his ears.  Charles v. Principi, 16 Vet. App. 370 (2002) 
(finding a Veteran competent to testify to symptomatology 
capable of lay observation).  Tinnitus is defined as "a noise 
in the ears, such as ringing, buzzing, roaring, or clicking.  
It is usually subjective in type."  Dorland's Illustrated 
Medical Dictionary, 1956 (31st ed. 2007).  

The Veteran is competent to report a continuity of tinnitus 
symptomatology from service to the present.  His testimony is 
credible and clearly relates to the unestablished fact and 
the reason for the previous denial of his service connection 
claim; that is, whether the Veteran's current tinnitus is 
related to service as required by 38 C.F.R. § 3.303.

Likewise, the newly submitted testimony is not cumulative or 
redundant of existing evidence, and presents a reasonable 
possibility of substantiating the claim.  

Accordingly, reopening the claim of entitlement to service 
connection for testimony is warranted.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156 (a).

III.  Service Connection for Tinnitus

The Veteran seeks service connection for tinnitus.  In April 
2010 the Veteran testified that he has had ringing in his 
ears from service to the present.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence or other competent 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A VA examination was conducted in May 1991.  Following 
hearing testing, the Veteran was given a diagnosis of 
tinnitus aurium, left ear, periodic.  Tinnitus is defined as 
"a noise in the ears, such as ringing, buzzing, roaring, or 
clicking.  It is usually subjective in type."  Dorland's 
Illustrated Medical Dictionary, supra.  Because tinnitus is 
subjective, its existence is generally determined by whether 
or not the Veteran claims to experience it.  Thus, for VA 
purposes, tinnitus is a disorder with symptoms that can be 
identified through lay observation alone.  See Charles, 16 
Vet. App. at 370.  The Veteran claims that he currently 
experiences tinnitus.  The Board finds the Veteran credible 
in these assertions.  Thus, the competent and credible 
evidence of record shows a current tinnitus disability.  

The Veteran's August 1964 entrance examination notes that the 
Veteran ears, especially the left ear, had drainage, however 
no diagnosis of tinnitus was noted at that time.  December 
1965 service treatment records (STRs) note that the Veteran 
has a history of chronic ear infections and loss of hearing 
in his left ear.  April 1966 STRs note recurrent drainage of 
the left ear and a bony mass of the external left ear.  

The Veteran's personnel records indicate that his military 
specialty involved field artillery.  The Veteran is competent 
to state that he was exposed to loud noises during service 
and such is consistent with his service duties.  Charles, 
supra.  The Board finds the Veteran's statements to be 
credible regarding his exposure to acoustic trauma during 
service and his personnel records supports his contentions.  
Exposure to acoustic trauma during service is conceded.  

An April 1991 private medical opinion notes that the Veteran 
was seen by the physician in July 1982 for a chronic ear 
problem and conductive hearing loss.  

A May 2004 private medical opinion notes that the Veteran 
presented with chronic hearing loss for many years.  

An April 2006 letter from the Veteran's son notes that ever 
since he can remember his father was not able to hear well.  

The Veteran contends that he has had ringing in his ears from 
service to the present.  The Veteran is competent to report a 
continuity of symptomatology, such as ringing in his ears, 
from service to the present time.  Charles, supra.  The Board 
finds the Veteran's contentions to be credible.  Thus, the 
competent evidence of record shows a continuity of tinnitus 
symptomatology from service to the present.  

There is no medical evidence of record indicating that the 
Veteran's tinnitus did not have its onset during, or is 
otherwise not related to, service.  Given the competent and 
credible lay statements indicating that the Veteran's 
tinnitus began during service, and medical evidence 
indicating a long history of hearing problems, at the very 
least, the evidence is in equipoise and any doubt is resolved 
in the Veteran's favor.

Accordingly, service connection for tinnitus is warranted.


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for tinnitus, to 
this extent only the claim, is granted.

Entitlement to service connection for tinnitus is granted.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


